Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 106







State of North Dakota, 		Plaintiff and Appellee



v.



Ryan Douglas Zottnick, 		Defendant and Appellant







No. 20100111







Ryan Douglas Zottnick, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110069









Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Pamela Ann Nesvig, Assistant State’s Attorney, P.O. Box 5518, Bismarck, N.D. 58506-5518, for plaintiff and appellee; submitted on brief.



Susan Schmidt, 400 East Broadway Avenue, Suite 27, Bismarck, N.D. 58501, for defendant and appellant; submitted on brief.

State v. Zottnick

Nos. 20100111 & 20110069



Per Curiam.

[¶1]	Ryan Zottnick appeals from a criminal judgment entered upon a jury verdict finding him guilty of simple assault-domestic violence (second offense or more) and from a district court order denying his application for post-conviction relief.  On appeal, Zottnick argues that there was insufficient evidence presented to convict him of the charge and that he received ineffective assistance of counsel at trial.  We affirm under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom